STOCK PLEDGE AGREEMENT STOCK PLEDGE AGREEMENT (this "Agreement"), dated December 27, 2007 made by Rodney Wagner (the “Pledgor”) in favor of Golden Gate Investors, Inc., a California corporation (the "Pledgee"). W I T N E S S E T H: WHEREAS, pursuant to the provisions of that certain Securities Purchase Agreement of even date herewith between eTelCharge.com (the "Company") and the Pledgee (the "Purchase Agreement"), the Pledgee has agreed to lend to the Company and the Company has agreed to borrow from the Pledgee an aggregate of $1,500,000, $200,000 of which shall be advanced in cash as of the date of the closing of the Purchase Agreement (the “Cash Advance”) under certain terms and conditions set forth in the Purchase Agreement and as further set forth in the Debenture (as defined in the Purchase Agreement); WHEREAS, pursuant to the provisions of the Purchase Agreement, and as a condition to the obligation of the Pledgee to lend thereunder, the Pledgor has agreed to make the pledge contemplated by this Agreement in order to induce the Pledgee to perform its obligations under the Purchase Agreement; WHEREAS, the Pledgor is a shareholder of the Company, and as such, will derive direct and indirect benefits from the Purchase Agreement; and WHEREAS, all capitalized terms used but not defined herein shall have the meanings ascribed to them in the Purchase Agreement. NOW, THEREFORE, in consideration of the premises, covenants and promises contained herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: SECTION 1. 1.1 Pledge and Security Interest.The Pledgor hereby pledges to the Pledgee, and grants to the Pledgee a continuing security interest in, the following (collectively, the "Pledged Collateral"): (a) Three Million (3,000,000) shares of common stock (the "Pledged Shares" or “Pledged Collateral”) of the Company, in the aggregate, owned by the Pledgor, which shall, for the term of this agreement, be placed in the name of the Pledgee,represented by the certificates identified in Schedule 1(a) annexed hereto representing the Pledged Shares, and all dividends, cash, instruments and other property from time to time received, receivable or otherwise distributed in respect of or in exchange for any or all of the Pledged Shares; and (b) all proceeds of any and all of the foregoing Pledged Collateral, in whatever form (including, without limitation, proceeds that constitute property of the types described above). 1.2 If at any time during the term of the Debenture, the Volume Weighted Average Price per share of the Company’s Common Stock shall equal a price per share that is equal to or less than $0.01 per share (as adjusted for any stock splits, stock dividends, combinations, subdivisions, recapitalizations or the like) (the “Common Stock Event”) and the Pledgee shall notify the Pledgor and the Company in writing of the occurrence of the Common Stock Event (the “Common Stock Event Notice”), such Common Stock Event shall constitute an Event of Default under the terms of the Debenture and this Agreement, regardless of whether the Volume Weighted Average Price of the Company’s Common Stock again shall equal a price per share that is above $0.01 per share (as adjusted for any stock splits, stock dividends, combinations, subdivisions, recapitalizations or the like). For purposes of this Agreement, “Volume Weighted Average Price” per share of the Company’s Common Stock means the volume weighted average price of the Company’s Common Stock during any Trading Day as reported on the NASDAQ OTCBB Exchange; provided further, that, if such security is not listed or admitted to trading on the NASDAQ OTCBB, as reported on the principal national security exchange or quotation system on which such security is quoted or listed or admitted to trading, including without limitation the “pink sheets” through the Interdealer Trading Quotation System, or, if not quoted or listed or admitted to trading on any national securities exchange or quotation system, the volume weighted average price of the Company's Common Stock during any Trading Day on the over-the-counter market as reported by Bloomberg LP or a similar generally accepted reporting service, as the case may be.For purposes of this Agreement, “Trading Day” means any day on which (i) purchases and sales of securities on the principal national security exchange or quotation system on which the Company’s Common Stock are traded are reported thereon, or, if not quoted or listed or admitted to trading on any national securities exchange or quotation system, as reported by Bloomberg LP or a similar generally accepted reporting service, as the case may be, (ii) at least one bid for the trading of the Company’s Common Stock is reported and (iii) no event that results in a material suspension or limitation of trading of the Company’s Common Stock occurs. SECTION 2.
